DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “based a user’s weight” in line 16 needs to be changed to “based on a user’s weight”.  Appropriate correction is required. It has been noted that the same language has been used in the specification. As such, applicant is requested to correct such language in the specification as well.
Claim 6 is objected to because of the following informalities:  the phrase “a braking solenoid” in line 3 needs to be changed to “the braking solenoid”, since a braking solenoid has already been recited in claim 4 to which claim 6 indirectly depends on.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  the phase “a weight” in line 2 needs to be changed to “the weight”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  the phrase “based a user’s weight” in lines 9-10 needs to be changed to “based on a user’s weight”, and the phrase “the electric brake mechanism” in line 13 needs to be changed to “an electric brake mechanism”. With respect to “the electric brake mechanism” applicant is suggested to recite “an electric brake mechanism” as part of the stair climber in line 5. .  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  the phrase “an output shaft” in line 3 needs to be changed to “the output shaft”.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  the phrase “based a user’s weight” in lines 8-9 needs to be changed to “based on a user’s weight”, and the phrase “the electric brake mechanism” in line 12 needs to be changed to “an electric brake mechanism”. With respect to “the electric brake mechanism” applicant is suggested to recite “an electric brake mechanism” as part of the stair climber in line 4. Upon such recitation, correction in line 12 would not be needed.  Appropriate correction is required. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “electric brake mechanism…configured to provide a resistive force that is variable” in claims 1, “electric brake mechanism to apply the difficulty level of the selected exercise mode and prevent the plurality of steps from exceeding the second speed” in claims 13 and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to According to ¶ [0066] of the specification: “Examples of electric brake mechanisms 909 suitable for use with the present disclosure include, but are not limited to, AC or DC motors (brushed or brushless), alternators, and eddy coil brakes, etc.”. As a result, such structures and equivalents thereof, have been considered as the “electric brake mechanism”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite since Claim 7 recites: “where the controller is further configured to, in response to a determination that the user has ended the selected exercise mode, one of increase or decrease the resistive force to reach a shutdown speed of the plurality of steps”, and it is not clear how a shutdown speed of the plurality of steps is reached via decreasing the resistive force. The specification in ¶ [0073] recites: “Once a user has requested a stop, the control panel decreases the speed of the steps to a predetermined stopping speed and awaits input from a position sensor” and in ¶ [0099] recites: “the processing logic ends the exercise program, slows the steps to an appropriate speed (i.e., “shutdown speed”) before shutting down”. As such, although from the specification, it can be seen how increasing the resistive force (to slow/decrease the speed of the steps) is used to reach a shutdown speed, it is not clear how decreasing the resistive force (to increase the speed of the steps) is used to reach the shutdown speed based on determination that the user has ended the selected exercise mode. Further clarification and appropriate corrections are respectfully requested. Claim 8 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph by virtue of dependency to claim 7. 


Claims 14-17 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph by virtue of dependency to claim 13. 

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons. Claim 17 recites: “determining a rotational speed of the plurality of steps and increasing the resistive force in response to a determination that the rotational speed of the plurality of steps is greater than the second speed”, while claim 13, to which claim 17 depends on, recites: “controlling, in response to the user applying an additional load to the plurality of steps via a rail system extending upward from the frame, the electric brake mechanism to apply the difficulty level of the selected exercise mode and prevent the plurality of steps from exceeding the second speed”. In claim 17, it appears that the speed of the steps can in fact be greater than the second speed and that is when the resistive force is increased. While in claim 13, the speed of the steps is prevented to exceed the second speed by applying 

Allowable Subject Matter
Claims 1-6, 9-12 and 18-20 are allowed upon overcoming the objections recited above.
Claims 7-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 13-17 would be allowable if rewritten or amended to overcome the objections and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.



The following is an examiner’s statement of reasons for allowance:
With respect to the independent claims 1, 13 and 18, the prior art of record fails to disclose, teach or render obvious a stair climber having a frame, a plurality of steps and a controller, in communication with an electric brake mechanism, that is configured to receiving an indication of a selected exercise mode from a user, the selected exercise mode comprising a first speed of the plurality of steps, a second speed of the plurality of steps, and a difficulty level; balance a load, in a learning mode, on the plurality of steps based on a user’s weight at the first speed; and control, in response to the user applying an additional load to the plurality of steps via a rail system extending upward from the frame, the electric brake mechanism to apply the difficulty level of the selected exercise mode and prevent the plurality of steps from exceeding the second speed. The closest prior art, Strommen (US 2015/0190670 A1) teaches a stair climber having a frame, a plurality of steps, an electric brake and a controller. Strommen teaches a plurality of exercise programs having certain time periods and providing certain resistance characteristics, the speed and direction of movement of the stairs can be affected through various programs and input device. A specific speed of movement of the stairs can be selected by the user and the controller controls the torque and speed of the motor to maintain the speed of movement of the plurality of stairs at a constant speed selected by the operator. However, Strommen is silent about the exercise programs comprising a first speed and a second speed, wherein the controller is configured to balance the load, in a learning mode, on the plurality of steps based on a user’s weight at the first speed, and control, in response to the user applying an additional load to the plurality of steps via a rail system extending upward from the .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2015/0190670 A1 to Strommen (pertinent to claims 1, 13 and 18), and US 2015/0141201 A1 to Orgal (pertinent to claims 1, 13 and 18). See attached PTO-892 for further pertinent prior art references. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SJA/Examiner, Art Unit 3784     

/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784